DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
 Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 recites “the drip chamber” there is a lack of antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2006/0058741 A1) in view of Hanner (US 2014/0150911 A1).


    PNG
    media_image1.png
    564
    481
    media_image1.png
    Greyscale

With regard to claim 2, see Fig. 1 flow through 14 to the patient ([0032]).
With regard to claim 3, a seal is not disclosed by Gallagher and as combined with Hanner the seal is formed via the threaded connection.
With regard to claims 6 and 7, see [0035] of Hanner et al., the threads are self-tapping.
With regard to claim 8, see Hanner et al., as 50 rotates about the spike portions of 50 form radial bands at regular intervals (Fig. 9).
With regard to claim 9, see Hanner et al, see helical threads in Fig. 9.

With regard to claim 11, see Fig. 1 flow through drip chamber 14 to the patient ([0032]).
With regard to claim 14, see [0035] of Hanner et al., the threads are self-tapping.

Claims 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2006/0058741 A1) and Hanner (US 2014/0150911 A1) as applied to claims 3 and 10 above, and further in view of Cheng (US 2016/0199548 A1) and Downey (US 2,246,346).
With regard to claims 4, 5, 12, and 13, Gallagher and Hanner et al. teach a device substantially as claimed.  Gallagher and Hanner et al. do not disclose a sealing member.  However, Cheng teaches using a gasket, o-ring, thread tape or combination thereof between threaded portions to ensure a fluid seal ([0035]).  Further, Downey teaches using a rubber o-ring seal between adjacent threads to ensure a fluid tight seal irrespective of if a joint is slightly loose (Figs. 1-4 member 19, Pg. 1 left Col. lines 1-23, Pg. 2 left Col. lines 59-63).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a rubber seal between adjacent threads between the threaded spike and the inlet port in Gallagher and Hanner et al. as Cheng teaches this is beneficial to ensure a fluid seal and Downey illustrate such is an effective placement of such a seal to ensure leakage is prevented if the joint loosens.  As it would be placed between these members it would need to be placed between threads in Hanner et al. as the threads themselves tap into the wall of the outlet.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher (US 2006/0058741 A1) and Hanner (US 2014/0150911 A1) as applied to claim 10 above.
With regard to claim 15, Gallagher teaches an IV container but do not specifically disclose if it is or is not ISO compliant.  However, as the spike of Gallagher as combined with Hanner et al. functions by self-tapping into the inlet port of the IV container it would be able to be used either with a compliant or non-compliant container.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783